DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on September 10, 2021. 
	Claims 1-5, 7-8, 13-19 and 21 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-5, 7-8, 13-19 and 21 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that McGrath (2014/0217976) fails to disclose the newly added limitations to the claims.
McGrath discloses assigning each of a plurality of electric vehicles into a first group of higher predicted power demand (Group without SOC in excess of their operational requirements) or a second group of lower predicted power demand (Group with excess SOC) (Par.72); and for at least one of the plurality of electric vehicles in the second group (Group with excess SOC), selectively determining to: a) supply, during a second period of time, power charged during the first period of time to a power grid, wherein a price of electricity is higher during the second period of time that during the first period of time (Par.71-72).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation “the electric vehicle” in Lines 8-9, 9, 10 and 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation: “at least one of the plurality of electric vehicle in the first group” in Line 2.
For purpose of examination is interpreted the limitation of Claim 4, Lines 8-9, 9, 10 and 11 as reciting: the at least one of the plurality of electric vehicles in the first group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al. (2014/0217976).
Claim 1: McGrath teaches a method for managing power for a plurality of electric vehicles (Par.40), the plurality of electric vehicles each including a battery (Fig.1), the method comprising: determining a current state of charge (SOC) of the battery and a predicted power demand (estimated consumption) for each of the plurality of electric vehicles (Par.45 and 51); assigning based on the predicted power demand, each of the plurality of electric vehicles into a first group of higher predicted power demand or a second group of lower predicted power demand (Par.72, Group without SOC in excess of their operational requirements and Group with excess SOC.); charging batteries of the plurality of electric vehicles during a first period of time when the plurality of electric vehicles are not in use (Par.40) (Par.65, The vehicle system is used in conjunction with the operation of a fleet of electric vehicles.); and for at least one of the plurality of electric vehicles in the second group (Group with excess SOC), selectively determining to: a) supply, during a second period of time, power charged during the first period of time to a power grid, wherein a price of electricity is higher during the second period of time that during the first period of time (Par.71-72).  
Claim 2: McGrath teaches the limitations of claim 1 as disclosed above. McGrath teaches each of the plurality of electric vehicles in the first group (Group without SOC in excess of their operational requirements) makes a first trip and a second trip each day as defined by usage information of each of the plurality of electric vehicles in the first group, and the predicted power demand is calculated based on a distance traveled by the each of the plurality of electric vehicles in the first group during at least one of the first and second trips (Par.43, A fixed route having a fixed number of miles.).  
Claim 8: McGrath teaches the limitations of claim 1 as disclosed above. McGrath teaches wherein for at least one of the plurality of electric vehicles in the first group the at least  plurality of electric vehicles in the first group during the first trip, and a second predicted power demand is calculated based on a second distance  by the at least one of the plurality of electric vehicles in the first group during the second trip (Par.43, Fixed routes having a fixed number of miles.)); responding to a current state of charge being greater than a first predicted power demand and less than a sum of the first and second predicted power demands by charging a battery of the at least one of the electric vehicles in the first group during a second period of time after the first trip is completed and before the second trip begins (Par.71).
Claim 13: McGrath teaches a system for power management, comprising: a plurality of electric vehicles (Par.40), wherein each of the plurality of electric vehicles comprises a battery (Fig.1);16PATENT APPLICATION a power grid (Par.72); and a central management unit (control system located in the charging station) coupled to the plurality of electric vehicles and the power grid (Par.73 and 75), wherein the central management unit is configured to determine a current state of charge (SOC) and a predicted power demand (estimated consumption) for each of the plurality of electric vehicles (Par.45 and 51) and charge the batteries during a first period of time when the plurality of electric vehicles are not in use(Par.40) (Par.65, The vehicle system is used in conjunction with the operation of a fleet of electric vehicles.), the central management system further configured to assign, based on the predicted power demand, each of the plurality of electric vehicles into a first group of higher predicted power demand and a second group of lower predicted power demand (Par.72, Group without SOC in excess of their operational requirements and Group with 
Claim 14: McGrath teaches the limitations of claim 13 as disclosed above. McGrath teaches each of the plurality of electric vehicles comprises a memory unit (Par.83) configured to store usage information which defines a first trip and a second trip traveled each day by each the plurality of electric vehicles (Par.43 and 65), and the central management unit is configured to calculate the predicted power demand based on a distance traveled by each of the plurality of electric vehicles during at least one of a first and second trips (Par.43, Fixed routes having a fixed number of miles.) (Par.60, Projected routes.).  
Claim 16: McGrath teaches the limitations of claim 13 as disclosed above. McGrath teach the central management unit is configured to determine that there is excess power in at least one electric vehicle when the current state of charge is greater than the predicted power demand (Power needed to complete the route) of the at least one electric vehicle (Par.71); and supplying the excess power to a power grid during a second period of time when a price of electricity is higher than during the first period of time (Par.72).  
Claim 17: McGrath teaches the limitations of claim 13 as disclosed above. McGrath teaches the central management unit is configured to supply, during a second period of time, power charged during a first period of time to a power grid, wherein a price of electricity is higher during the second period of time than during the first period of time (Par.71-72).  
Claim 19: McGrath teaches the limitations of claim 13 as disclosed above. McGrath teaches each of the plurality of electric vehicles comprises a memory unit (Par.83) configured to store usage information which defines a first trip and a second trip traveled each day by each of the plurality of electric vehicles (Par.43 and 65); the central management unit is configured to calculate a first predicted power demand based on a first distance traveled by each of the plurality of electric vehicles during the first trip, the central management unit is configured to calculate a second predicted power demand based on a second distance traveled by each of the plurality of electric vehicles during the second trip (Par.43, Fixed routes having a fixed number of miles.) (Par.60, Projected routes.), and if a current state of charge is greater than a first predicted power demand and less than a sum of the first and second predicted power demands, charge a battery of the electric vehicle during a second period of time after the first trip is completed and before the second trip begins (Par.71).


Claim 3, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (2014/0217976) as applied to claims 1 and 14 above, and further in view of Ricci (2017/0141368).
Claim 3: McGrath teaches the limitations of claim 1 as disclosed above. McGrath does not explicitly teach further comprising: attaching a modular power source to at least one of the plurality of electric vehicles in the first group when the current state of charge is less than the predicted power demand of the at least one of the plurality of electric vehicles in the first group.  
Ricci teaches attaching a modular power source (2000) to at least one electric vehicle (100) (Fig.25A) (Par.173) when the current state of charge is less than a predicted power demand of the at least one electric vehicle (100) (Par.183-184).  

Claims 15 and 21: McGrath teaches the limitations of claim 14 as disclosed above. McGrath does not explicitly teach the central management unit is configured to send a notification to attach a modular power source to at least one of the plurality of electric vehicles when the central management unit determines that the current state of charge would be depleted before at least one of the first and second trips is completed; the usage information defines at least one additional trip, and the central management unit is configured to send a notification to attach a modular power source to at least one of the plurality of electric vehicles when the central management unit determines that the current state of charge would be depleted before the at least one additional trip is completed.  
Ricci teaches a controller is configured to send a notification to attach a modular power source (2000) to an electric vehicle when the controller determines that a current state of charge would be depleted before at least one trip is completed (Par.179 and 182-184); usage information defines at least one additional trip (Par.181), and the controller sends a notification to a user to attach a modular power source to the electric vehicle when the controller determines that the current state of charge would be depleted before the at least one additional trip is completed (Par.182-183).  
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ricci in the system of McGrath to have had provided the .

Claims 4, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (2014/0217976) as applied to claims 1 and 13 above, and further in view Liang et al. (2018/0241234).
Claim 4: McGrath teaches the limitations of claim 1 as disclosed above. McGrath does not explicitly teach for at least one of the plurality of electric vehicles in the first group, determining that at least one of the other plurality of electric vehicles in the first group needs additional power when the current state of charge of the at least one of the other plurality of electric vehicles in the first group is less than the predicted power demand of the at least one of the other plurality of electric vehicles in the first group; determining that there is excess power in the at least one of the plurality of electric vehicles in the first group when the current state of charge of the at least one of the plurality of electric vehicles in the first group is greater than the predicted power demand of the at least one of the plurality of electric vehicles in the first group; and supplying the excess power from the at least one of the plurality of electric vehicles in the first group to the at least one of the other plurality of electric vehicles in the first group.
Laing teaches determining that at least one (100) of a plurality of electric vehicles (100 and 102) needs additional power when the current state of charge (100C) is less than a predicted power demand of the at least one of the plurality of electric vehicles (100) (Par.41) (Fig.2); determining that there is excess power in at least another one (102) of the plurality of vehicles when the current state of charge (102C) is greater than the predicted power demand of the at least another one (102) of the plurality of electric vehicles (Par.41); and supplying the excess 
It would have been obvious to one of ordinary skill in the art the time the invention was filed to have had the teachings of Laing in the system including the plurality of electric vehicles in the first group of McGrath to have had recharged a vehicle with insufficient battery power from a vehicle having excessive battery power when no charging station or other electricity source is available or reachable (Par.30).
Claim 7: McGrath teaches the limitations of claim 1 as disclosed above. McGrath does not explicitly teach determining which battery of one or more of the plurality of electric vehicles in the first group to charge based on the current state of charge and the predicted power demand for the each of the plurality of electric vehicles in the first group, wherein the battery of the one or more of the plurality of electric vehicles in the first group is charged when the current state of charge is less than the predicted power demand of the one or more of the plurality of electric vehicles in the first group.  
Liang teaches determining which battery (100B) of one (100) or more of a plurality of electric vehicles (100 and 102) to charge based on the current state of charge (100C) and the predicted power demand (power required to reach a destination) for the each of the plurality of electric vehicles (100 and 102) (Par.41), wherein the battery (100B) of the one (100) or more of the plurality of electric vehicles (100 and 102) is charged when the current state of charge (100C) is less than the predicted power demand of the one (100) or more of the plurality of electric vehicles (Par.41).  
It would have been obvious to one of ordinary skill in the art the time the invention was filed to have had the teachings of Laing in the system including the plurality of electric vehicles 
Claim 18: McGrath teaches the limitations of claim 13 as disclosed above. McGrath does not explicitly teach the central management unit is configured to17PATENT APPLICATION determine which battery of one or more of the plurality of electric vehicles to charge based on the current state of charge and the predicted power demand for the each of the plurality of electric vehicles, wherein the battery of the one or more of the plurality of electric vehicles is charged when the current state of charge is less than the predicted power demand of the one or more of the plurality of electric vehicles.  
Liang teaches determining which battery (100B) of one (100) or more of a plurality of electric vehicles (100 and 102) to charge based on the current state of charge (100C) and the predicted power demand (power required to reach a destination) for the each of the plurality of electric vehicles (100 and 102) (Par.41), wherein the battery (100B) of the one (100) or more of the plurality of electric vehicles (100 and 102) is charged when the current state of charge (100C) is less than the predicted power demand of the one (100) or more of the plurality of electric vehicles (Par.41).  
It would have been obvious to one of ordinary skill in the art the time the invention was filed to have had the teachings of Laing in the system of McGrath to have had charged the battery with the power needed for the vehicle to be able to reach its destination (Par.35).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (2014/0217976).
Claim 5: McGrath teaches the limitations of claim 1 as disclosed above. McGrath teaches for at least one of the plurality of electric vehicles in the first group (Group without SOC  determining that there is excess power in at least one of the plurality of electric vehicles in the first group when the current state of charge of the at least one of the plurality of electric vehicles in the first group is greater than the predicted power demand of the at least one of the plurality of electric vehicles in the first group (Par.48); and supplying the excess power of the at least one of the plurality of electric vehicles in the first group to the power grid during the second period of time (Par.72).  
Given that the predicted power demand is constantly modified to account for changes in to the current condition of the electric vehicle (Par.48). A vehicle from the first group, after the power demand adjustment, can be determined to include excess power that can be utilized to supply power to the power grid. 
One of ordinary skill in the art would be motivated to supply excess power of the at least one of the plurality of electric vehicles in the first group to the power grid in order to avoid losing revenue.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 3, 2022